Citation Nr: 1437599	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-06 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, as secondary to service-connected status-post total right knee replacement.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to January 1960 and from March 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the Veteran testified before the undersigned at a Board hearing, and a copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2013, the Veteran submitted VA treatment records directly to the Board.  The Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for left knee degenerative joint disease, as secondary to service-connected status-post total right knee replacement.  Further development is required before a decision may be rendered on the merits.

The Veteran was afforded a VA examination to determine the etiology of his left knee degenerative joint disease in January 2012.  After an examination, the examining physician opined, "[b]ased upon the [X]-ray findings noted, objectively lacking evidence to indicate progression of disease, Veteran's [left] knee condition of degenerative joint disease would not be considered to be caused by, or a result of, aggravated by, or related to [the] Veteran's [right knee]."  This opinion is unclear as to how lack of progression of the left knee disease has any bearing upon whether the Veteran's degenerative joint disease of the left knee was initially caused by his service-connected right knee disability.  Further, a review of the claims file indicates that May 1998 X-rays revealed "moderately advanced medical compartment degenerative arthritis" of the bilateral knees.  A May 2011 X-ray reflected "severe medial compartment and patellofemoral degenerative changes of the left knee with severe joint space narrowing and prominent marginal osteophyte formations," indicating that the Veteran's left knee arthritis has progressed over time.  Further, the Veteran received a total knee replacement of the left knee in March 2013.  See March 2013 VA treatment record.  As the examiner failed to adequately explain her opinion in light of the evidence of record, the Board finds this examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (in reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim).  On remand, the Veteran should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Lebanon VA Medical Center.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the nature and etiology of his left knee degenerative joint disease.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.

Thereafter, the examiner should provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the left knee degenerative joint disease is causally related to his service-connected status-post total right knee replacement?

(b.)  Is it at least as likely as not (50 percent or greater) that the left knee degenerative joint disease is aggravated beyond the normal course of the condition by his service-connected status-post total right knee replacement? 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, considering all new evidence associated with the claims file since the February 2013 Statement of the Case.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


